DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 05/11/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Specification
3.	Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2005/0089264 A1).
	With respect to claim 1, Johnson et al. (figures 1-2) disclose an optical surface-mount device comprising a dielectric body ((12, 18, 14) and [0035]); an optical component (22) supported on or integrated onto the dielectric body (12, 18, 14); and a solderable support (44, 48) connected with the dielectric body (12, 18, 14) to facilitate solder (C4) reflow mounting of the device to a printed circuit board (see [0022] and figure 1).  
	With respect to claim 2, Johnson et al. (figures 1-2) disclose the optical surface-mount device, wherein at least one through-hole (waveguide channel) is defined in the dielectric body (12, 18, 14).  
	With respect to claim 3, Johnson et al. (figures 1-2) disclose the optical surface-mount device, wherein the dielectric body (12, 18, 14) comprises a plastic material (see [0035]).  
	With respect to claim 5, Johnson et al. (figures 1-2) disclose the optical surface-mount device, wherein the dielectric body (12, 18, 14) and solderable support (44, 48) are snap-fit together (see figures 1-2).  
	With respect to claim 6, Johnson et al. (figures 1-2) disclose the optical surface-mount device, wherein the through-hole (waveguide channel) defines a reflector (a mirror 50) for focusing light emitted from an LED (VCSELs) positioned in the recess (see figures 1-2 and [0040]).  

	With respect to claim 9, Johnson et al. (figures 1-2) disclose the optical surface-mount device, wherein the solderable metal support members (48) are partially embedded in the dielectric body (12, 18, 14).
	
    PNG
    media_image1.png
    509
    559
    media_image1.png
    Greyscale



s 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kums et al. (US 2016/0315240 A1).
	With respect to claim 14, Kums et al. (figures 1, 3a-3b and 4) disclose an electronic assembly, comprising a printed circuit board (34); an electronic device (22) mounted on the printed circuit board (34); and a surface-mount device including a dielectric body (38) defining at least one through-hole (see figures 3a-3b and 4) positioned over and around the electronic device (22), and including a solderable support (16) connected with the dielectric body (38) and soldered to the printed circuit board (34).  
	With respect to claim 15, Kums et al. (figures 1, 3a-3b and 4) disclose the electronic assembly, wherein the electronic device (22) is an LED (50), and the through-hole defines a reflector (see [0042]) for focusing light from the LED ([0032]).  
	With respect to claim 16, Kums et al. (figures 1, 3a-3b and 4) disclose the electronic assembly, wherein a surface of the reflector (reflection layer 40) is provided with a metalized coating (46).  
	With respect to claim 18, Kums et al. (figures 1, 3a-3b and 4) disclose the electronic assembly, wherein the solderable metal support members (16) are partially embedded in the dielectric body (38).

    PNG
    media_image2.png
    385
    515
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
 10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (as cited above).
With respect to claim 4, Johnson et al. (figures 1-2) substantially disclose all the limitations of the claimed invention except the solderable support comprises a metal or metal alloy.
However, the solderable support comprising a metal or metal alloy is considered to be obvious to provide a good support for an optical device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Johnson to include the solderable support having a metal or metal alloy for the purpose of providing a good support for an optical device. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.
12.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (as cited above) in view of Norton et al. (US 2010/0278498 A1).
With respect to claim 8, Johnson et al. (figures 1-2) substantially disclose all the limitations of the claimed invention except the solderable metal support members extend from a clip configured to resiliently engage features of the dielectric body.
However, Norton et al. (figure 1) teach an optical device including the solderable metal support members (110) extend from a clip (10) configured to resiliently engage features of the dielectric body (60, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Johnson to include the solderable metal support members extend from a clip configured to resiliently engage features of the dielectric body (accordance with the teaching of Norton) for the purpose of providing a mating engagement (column 3, line 57).
13.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (as cited above) in view of Walczak et al. (US 8585242 B2).
With respect to claim 10, Johnson et al. (figures 1-2) substantially disclose all the limitations of the claimed invention except the optical component is a reflector.
However, Walczak et al. teach an optical device including the optical component as a reflector (see the abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of .
14.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kums et al. (as cited above) in view of Norton et al. (US 2010/0278498 A1).
With respect to claim 17, Kums et al. (figures 1, 3a, 3b and 4) substantially disclose all the limitations of the claimed invention except the solderable metal support members extend from a clip configured to resiliently engage features of the dielectric body.
However, Norton et al. (figure 1) teach an optical device including the solderable metal support members (110) extend from a clip (10) configured to resiliently engage features of the dielectric body (60, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kums to include the solderable metal support members extend from a clip configured to resiliently engage features of the dielectric body (accordance with the teaching of Norton) for the purpose of providing a mating engagement (column 3, line 57).

Response to Amendment
15.	Applicants’ amendment filed on 02/23/21 has been fully considered and entered.   However, upon further consideration, a new ground(s) of rejection is made (see the rejection above).



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883